Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant cancelled claims 4, 18 and 23.

Allowable Subject Matter
3.	Claims 1-3, 5-17, 19-22 and 24-26 are allowed.
4.	Claims 1-3, 5-17, 19-22 and 24-26 are renumbered.
5.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because none of the prior art of record anticipates or renders obvious a method performed by a wearable audio device, the method comprising: continuously adjusting the sound pressure level of the audio signal to be greater than the sound pressure level of the detected ambient noise based, at least in part, on the comparison to generate an adjusted audio signal by boosting sound pressure level for both lower frequencies and higher frequencies of the audio signal and boosting the sound pressure level more for the lower frequencies of the audio signal as compared to the higher frequencies of the audio signal, wherein sound pressure level boosts for both the lower frequencies and the higher frequencies of the audio signal are dependent upon the detected ambient noise, wherein the dependency varies among the lower frequencies and the higher frequencies, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 10 is allowed because none of the prior art of record anticipates or renders obvious a wearable audio device comprising: a processor configured to continuously 
Claim 20 is allowed because none of the prior art of record anticipates or renders obvious a method for controlling leakage by an open audio device comprising: responsive to the determination, continuously increasing or decreasing the sound pressure level of the audio signal to generate an adjusted audio signal by adjusting sound pressure level for both lower frequencies and higher frequencies of the audio signal and adjusting the sound pressure level more for lower frequencies of the audio signal as compared to higher frequencies of the audio signal, wherein sound pressure level boosts for both the lower frequencies and the higher frequencies of the audio signal are dependent upon the detected ambient noise, wherein the dependency varies among the lower frequencies and the higher frequencies, wherein a sound pressure level of the adjusted audio signal exceeds the sound pressure level of the detected ambient noise by more than a second sound pressure threshold amount, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857